Plaintiffs allege that deficient security in the apartment building owned and managed by defendants facilitated the murder of their decedents within the building. Contrary to defendants’ contentions, it is not clear, as a matter of law, either that criminal activity within their premises was unforeseeable or that the level of premises security provided decedents was adequate under the circumstances. Plaintiffs’ evidence of prior and ambient criminal activity upon and in the immediate vicinity of the premises, known to defendants or their agents, was plainly sufficient to raise a triable issue as to the foreseeability of criminal infiltration of the premises and as to whether the security measures in place at the time of the murders were adequate (cf Todorovich v Columbia Univ., 245 AD2d 45, 46, Iv denied 92 NY2d 805). The record presents factual issues as to whether the lock on the building’s front door was working at the time the decedents’ assailants gained access to the building, and it appears undisputed that the building’s regularly assigned security guard was not present in the building’s lobby to prevent or deter the assailants’ entry (see Cardena v Alexander Wolfe & Co., 272 AD2d 67; Carmen P. v PS&S Realty Corp., 259 AD2d 386, 387; see also Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 519-520).
We have considered defendants’ other contentions and find them unavailing. Concur — Nardelli, J.P., Saxe, Buckley, Ellerin and Marlow, JJ.